Eldridge, Judge.
A Tattnall County jury found state inmate Larry Sanders guilty of aggravated assault arising from an incident in which Sanders stabbed another inmate with a “shank.” In his sole enumeration of error, Sanders contends that the verdict form used by the trial court improperly gave the jury the choice of “guilty” before “not guilty” and, therefore, did not conform with Sanders’ presumption of innocence. However, a jury’s task is to decide whether the State has proved beyond a reasonable doubt that the defendant is “guilty.” The negative “not guilty” flows from the State’s failure to prove guilt beyond a reasonable doubt and, thus, the order of the form: “guilty,” or in the absence of sufficient proof of guilt, “not guilty.”

Judgment affirmed.


Blackburn, P. J., and Barnes, J., concur.